DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 27 March 2018 has been considered by the Examiner.

Claim Comment
Claim 1 recites compositional range limitations for Fe2O3, TiO2, Na2O, and B2O3 using the claim language “less than X weight percent”, the Examiner reads that range to include zero or none of the component. For example, “Fe2O3 less than 1 weight percent” is read as 0 to less than 1 not including the endpoint of 1. “Fe2O3 less than 1 weight percent” stated as an inequality is 0≤Fe2O3<1.  Additionally, claim 1 recites the range for the ZnO and RE2O3 components as “up to X weight percent”. This is read as including zero as well as the upper endpoint. For example, ‘ZnO up to 4 weight percent” stated as an inequality is 0≤ZnO≤4. The examiner will use these interpretations while examining the  claims. Specifically note that in claim 3, the limitation “CeO2 is up to 6 weight percent” is read as CeO2 0-6wt% and to meet the limitation Y2O3 must be present in the glass and CeO2 is limited to 0-6wt%.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about", which is used repeatedly in claims 1, 4, 5, and 7, is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, looking at claim 1 and only the SiO2 component, “about 44.5 to about 64 weight percent”, since the term “about” is not defined by the specification it is not clear what the range’s endpoints are for SiO2 or what is meant by the term “about”. Does 44.06, 40.05, or even 35.6 read on “about 44.5” since 44.06 represents ±1% of 44.5 (or 0.45%), 40.05 represents ±10% of 44.5 (or 4.45%), and 35.6 represents ±20% of 44.5 (or 8.9%). When looking at the CaO to MgO range in claim 4 which reads (CaO/MgO), is less than about 2.0 how high can the ratio be and meet the limitation of “less than about 2”? 2.02, 2.2, or even 2.4? (1% of 2 is 0.02, 10% of 2 is 0.2, and 20% of 2 is 0.4)
Therefore, claims 1, 4, 5, and 7 are rendered indefinite since the use of the relative term “about” does not allow for one of ordinary skill in the art to reasonably determine the scope of the claims. Claims 2, 3, 6, and 8-29 are also rejected as indefinite since the claims do not correct the issue in the claim from which they depend either directly or indirectly.
For the purposes of examination, the Examiner will allow about to mean ±20%.

	Claim 6 recites a component “RO”, however “RO” is not defined by the instant claim. Can “RO” be any divalent metal oxide or any alkaline earth metal oxide, which may or may not include ZnO.   This renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., U.S. Patent Application Publication US 2015/0018194 A1.
Li et al. disclose  a glass fiber composition in terms of weight percent comprising: 51-65% of SiO2, 12.5-19% of Al2O3, 0-16% of CaO, 0-12% of MgO, 0-2.5% of Na2O, 0-1% of K2O, 0-2% of Li2O, 0-3% of TiO2, 0-3% of ZrO2, 0-3% of B2O3, 0-3% of P2O5, 0-1% of Fe2O3, and that the glass comprises at least one rare earth metal oxide in an amount of at least 0.05%, and 0-11% of other components. See Abstract and the entire specification, specifically, paragraphs [0005]-[0008]. Li discloses that the rare earth metal oxides can include Sc2O3, Y2O3, La2O3, CeO2, Pr2O3, Nd2O3, and several others. See paragraph [0024].  Li et al. disclose that the glass fiber has a forming temperature of 1250 1415°C, a liquidus temperature of 1190-1515°C, and the difference between the two temperatures is at least 50°C. See paragraphs [0051]-[0053], Li et al. disclose that the glass fibers have a Young’s modulus of greater than 87 GPa. See paragraph [0103],  Li et al. disclose that the glass fibers are used in composite materials, strands, yarns, rovings, and fabrics. See paragraphs [0004], [0005], [0009]-[0014], [0054], [0055], [0110]-[0154], [0156]-[165], and [0177]. Li et al. disclose that the fabrics can be woven or non-woven. See paragraphs [0010]-[001]. Li et al. disclose that the fabric or fibers can be used to strengthen polymeric materials for form a composite material and that the polymeric materials can be thermoplastic or thermosetting materials. See paragraphs [0013] and [0118]-[0119]. Li et al. disclose that the composites are used for various articles including but not limited to windmill blades, ballistic armor, and aviation flooring. See paragraph [0014]. Li et al. disclose that the glass fibers can be used as chopped strands. See paragraph [0054]. The compositional ranges of Li et al. are sufficiently specific to anticipate the glass fiber composition and glass fiber as recited in claims 1-29. See MPEP 2131.03. Furthermore, Li et al. disclose several examples that meet the compositional and property ranges of the glass  and glass fiber. See Table 1. The following examples meet all the listed compositional limitations and meet most of the property limitations as recited in claims 11-17. See Table 1. Li et al. disclose Examples 2, 3, and 6-9, which anticipate the compositional ranges of claims 1 and 5-9, Examples 4 and 5, which anticipate the compositional ranges of claims 1-3 and 5-9, Examples 10-13, 19-22, 24-28, 31-33, 35, 37, 43, 45, 55, 57, 59-62, 70-76, 81-85, and 90, which anticipate the compositional ranges of claims 1 and 4-9, and Examples 14-17, 23, 30, 34, 36, 38-42, 44, 46-50, 52-54, 56, 58, 63-69, and 86, which anticipate the compositional ranges of claims 1-9. See Table 1.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Li et al. having anticipating compositional ranges would inherently possess the properties recited in claims 11-17. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korwin-Edson et al., U.S. Patent Application Publication US 2020/0165159 A1.
Korwin-Edson et al. disclose  a glass fiber composition in terms of weight percent comprising: 50-65% of SiO2, 18-25% of Al2O3, 1-8.5% of CaO, 9-14% of MgO, 0-% of Na2O, 0-1% of K2O, 0.1-4% of Li2O, 0-2.5% of TiO2, 0-10% of Y2O3, 0-10% of La2O3, 0-5% of CeO2, 0-5% of Sc2O3. See Abstract and the entire specification, specifically, paragraphs [0002] and [0009]-[0025].  Korwin-Edson et al. disclose that the glass fiber has a forming temperature of below 2650°F (1454°C), a liquidus temperature of below 2600°F (1427°C), and the difference between the two temperatures is 100-250°F (38-121°C). See paragraphs [0036]-[0041], Korwin-Edson et al. disclose that the glass fibers have an elastic modulus of 88-115 GPa, a specific modulus of 33-40 MJ/kg, and a density of 2.0-3.0 g/cc . See paragraphs [0069]-[0072],  Korwin-Edson et al. disclose that the glass fibers are used in various forms such as but not limited to: composite materials, strands, and woven fabrics . See paragraphs [0076]-[0077]. Korwin-Edson et al. disclose that the fabric or fibers can be used to strengthen polymeric materials for form a composite material and that the polymeric materials can be thermoplastic or thermosetting materials. See paragraph [0078]. Korwin-Edson et al. disclose that the composites are used for various articles including but not limited to wind turbine blades, bridges, and aerospace structures. See paragraph [0077]. Korwin-Edson et al. disclose that the glass fibers can be used as chopped strands. See paragraph [0002]. The compositional ranges of Korwin-Edson et al. are sufficiently specific to anticipate the glass fiber composition and glass fiber as recited in claims 1-29. See MPEP 2131.03. Furthermore, Korwin-Edson et al. disclose Example 42, which anticipate the compositional and property ranges of claims 1-9 and 11-14. See Table 9.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Korwin-Edson et al. having anticipating compositional ranges would inherently possess the properties recited in claims 15. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above. Specifically, US 2011/0236684 A1 and  US 9,957,191 A .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
30 September 2022